r«   =4




                       ISH7-W
                                                               OR!

                       IN    THE


          COURT    OF       CRIMINAL       APPEALS


                  OF    TEXAS
             ~"AUSTIN,             TEXAS




                                                               FILED IN
                                                     COURT OF CRIMINAL APPEALS
           COURT       OF    APPEALS
                                                              APR 17 2015
          FOUR|PE&gT"H JUDICIAL
                 HOUSTON,TEXAS
                                                         Abel Acosta, Clerk
          CAUSE    #01-09-00193-CR




          GERALD       ALAN       HAYES/APPELLANT


                             VS.


          STATE    OF       TEXAS,    APPELLEE




          PETITION          FOR    DISCRETIONARY     REVIEW




          ORAL    ARGUMENTS          REQUESTED




                                                 RECEIVED IN
                                                f^SSoFcmm. appeals
                                                      APR 16 2015

                                                              sta,
                  IDENTITY OF PARTIES AND COUNSEL


APPELLANT                             Gerald Allen Hayes
                                      TDCJ NUMBER 1578806
                                      Mark W.Ellis Unit
                                      1697 Farm to Market Road 980
                                      Huntsville, Texas 77343
DEFENSE COUNSEL AT TRIAL              Appellant prose

        STAND 9* COUNSEL
                                     Allen Isbell
                                     202 Travis Street, Suite 208
                                     Houston, Texas 77002

PROSECUTORS AT TRIAL                 Alison Baimbridge
                                     Assistant DistrictAttorney
                                      HARRIS COUNTY DISTRICT
                                     ATTORNEY'S OFFICE
                                     1201 Franklin Street, 6th Floor
                                     Houston, Texas 77002

PRESIDING JUDGE                      The Honorable Mark Kent Ellis
                                     351ST DISTRICT COURT
                                     1201 Franklin Street, 14th Floor
                                     Houston, Texas 77002

APPELLANT'S COUNSEL                  Franklin G. Bynum
                                     Assistant Public Defender
                                     HARRIS COUNTY PUBLIC

                                     DEFENDER'S OFFICE
                                     1201 Franklin Street, 13th Floor
                                     Houston, Texas 77002

                                     APPELLANT pro gie—appointed




                                U
                                TABLE   OF   CONTENTS


IDENTITY     OF   PARTIES       AND   COUNSEL



INDEX   OF   AUTHORITIES



STATEMENTS        REGARDING      ORAL   ARGUMENT



STATEMENTS        OF    THE   CASE



STATEMENTS        OF    PROCEDURAL      HISTORY          3

                                                        •H
STATEMENT OF THE QUESTIONS

ARGUMENTS

                                                        15
PRAYER   FOR      RELIEF



CERFIFICATE        OF    SERVICE



DECLARATION




APPENDIX




                                              in
                       -t




                 INDEX OF AUTHORITIES
STffT^. CAS2-S


 ^w^ V., STftT€_
         ^TP
                        ^|^3^SU ^3d ^-7^8- Oxc^^Yf
                                           ^^i^^
                                                   ^^                  n


                                                                       VI

                                                                       s
                                                                       n
                                                                        n
                                                                       10

                                                                       8
                                                                       n


                                                                       Co




                                                                  r(



                                                                  io




                                                                •S,i3>




                                                                                 STATEMENT     REGRADING   ORAL   ARGUMENTS



         This case is one of possible first impression and concerns

several     relevant State and U.S.       Constitutional      issues based on

the riqhts of A prose defendant at trial and pro se Appelant
counsel once appointed by the Court of Appeal.                The defendant/
Appellant/     pro se , has evidence within the record and personal

knowledqe as counsel durinq the (6) years that due process of law

and abuse of discretion by trial court and Court of Appeals-

First District has repeatedly occured in part due to his attempt

to defend himself and brinq the truth(withheld evidence) to li^ht*
         Oral arguments would help clarify and corroborate the history
and evidence of this case that appointed counsel have refused to

do as an advocate for the client and justice. The opinion to

follow in this case if properly litigated before this court would
be   a   standard   for   the   lower Courts   to   follow.




                                    "3P
                         STATEMENT OF THE CASE,



        A Harris county Grand Jury indicted Gerald Hayes July,22
2005 for Aggravated Robbery-Firearm(          ), amended Aggravated

Robbery-Pellet Gun(CR:09) 1/18/2008 and reindicted Aggravated

robbery -Firearm (Oft.1*) 1/9/2009.     May 17,17,2007, a Faretta hear

ing conducted granting Mr.Hayes request to represent himself at

trial, removinq Allen Isbell but appointing him standby.(4:RR36)
Jury selectedon February 20,2009 (9RR:14) and guilty verdict re-,
turnedof lesser included offense Robbery-Pellet Gun on Feb. 24,,
2009(11RR:127) The trial court granted Allen Isbell a continu

ance for punishment proceeding,       April 15,2009 Judge Ellis made a

findinq of true on both enhancement paragraphs , both plead as
"not true" and sentenced to Life in prison. (13RR at 27-29)

        Scott Ramsey,   Appellant counsel,   filed and conducted New TriAC

hearing March 20 2009(IVCR:637) denied on June 252009(MNT1RR:106)

and filed and argued Bill Of Exception at hearinq on Nov.5 2009.

Ramsey filed direct appellate brief on Dec.14 2010 prior to his

removal.     Hayes elected to represent himself as appellate counsel

due to claims of incomplete record and a Faretta hearing was orde

and held August 4 2011 (1RR:15), COA granted order to proceed pos

se on Sept. 18 2011. Pro se hearing pursuant TEXR.APP. P 34.6^f">

held.                                          •


        Appellant Hayes, pro se, timelv filed direct appeal brief on

^pT, liJWland adopted Scott Ramsey's Briefing, COA ordered prose
counsel removed and struck filed brief on ^maJBv 2012., a3ainst the.
wished and objections— no hearings held—objections denied(COA D£n><
                                                                         >
Motion to have new appointed counsel Franklin Bynum removed-denie^j
State Bar Grievance filed against Franklin Bynum at his request.

Bynum filed Ander's brief on April 9,2013 and Pro Se     Response to

Ander's    timely fied and supplement   to Response

Court of Appeals affirmed Appellant conviction and Ander's brief

on OckX.'Z a^/freconsideration filed and denied.

        Appellant now comes before this Court filing PDR pursuant

TEXR.    APP.P   68.
                           I




   STATEMENT OF PROCEDURAL ^iSTORY




,9,0 £W\ of A?^_ 4«s        Questions Presented tor Review
i. \MheVHer -foe Court o£ Appeals erred [n concluding
 the record was wholly -frivolous and NO arguable
'QrouncKexisl for Appeal, Tj£££fcfiiL<30co

a.\AJhetW4|ne standard and guideline in \Mhich
  -Phe Court ofAppeal used +o remove PROSE"APrWflE
   CooHSEL and sVrike/ brief was procedurally wifhoul
  P/^cW and GDndrary4o^ sdandardWrth
  to-toe OoviProeOfimina] Aypealsaod aS.ConsVi+ufional
  c\ue proems perVathiV>g -fo Appellate, SQ^reo^eMahbn.
      Whether the Court of Appeals erred in concluding the record
was wholly frivolous and no arquable ground exist for appeal,
(slip op at 2-3)


                                       ARGUMENT


       As a threshold matter,           Appellate counsel filed an Anders

brief on April 9,2013 alleqinq that pro se litiqant created a re

cord that completely devoid of any non-frivolous issues.(fenders 18)

claiminq only one issue raised by Allen Isbell.(11RR:107)

       Appellant filed a pro se response,supplement and reconsidera

tion, all addressinq reversible errors pursuant T.R.AP. 44^2(^a^b^
and T.R.A.P. 33.1 (la, 2 a,b) on 4/9/2013,5/9/2013, 6/3/2013, with
factual and evidentiary challenged,                record claims that should had

been permitted to be          litiqated on direct appeal.          Ex parte Garder

959S.W.189,198-200(TEXCRAPP1998)                 Response focused on same issues

previously brief and filed by attorney Scott Ramey Dec. 14,2010

and pro se brief Sept.             12,2012.    (see:   filed briefs)

       The   COA    should   had   denied     counsel's   certification   of   merit-


lessness appeal since the record support several arquable claims.

Bynum's brief did not aduquately address the COA attention on the

arquable claims that were evident from the prior (2)                   briefinqs.

(See; Appendix)         The appellant was deprived of constitutional

adequate representation on appeal by Court of Appeal's affirminq

of trial court judgment as prescribed in the Ander's brief,

counsel's Anders brief failed to satify the standard when                      it   fail

ed   to refer      to ANYTHING      IN THE RECORD THAT MIGHT      ARUGABLEY SUPPOR

THE APPEAL.        A_nders_ 386U .S .at 744       The seperate inauirv by COA

of the record was flawed when considering the appeal in the merit

the proceedinq is frivolous when it lacks an arquable basis eitheft
                                 b




in law or in fact.          Johnson v.    Lynauqh 796 S.W.2d 705,766 (1990)

The Appellate counsel and Court of Appeals erred in its failure

to determine that (2)         suppression hearinqs —Hearing for Bill of

exception conducted by Mr Ramsev and Hearing                     for Motion   for New

Trial    , all within the record did.not constitute arquable and

preserved points of error.           The Court overruling of pretrial

motion to suppress evidence preserve the error on appeal.                          Brown

v. State 183 S.W.3d 728,741 (TXAPPlst 2005)                      The pending issues

and objections addressed in these hearings were U.S. Constitution

violations such as suppression of illegal obtained evidence(SX4-8^
impermissible suqqestive ID procedures incourt/out of court that

are protected under Due Process of Law US v.                     Rodqers 126F3d 655

658 (5thcir), Brady violation and Discovery order violations by

ADA .airbridge. frriM^^Wn^MH,^^ "ESP^
        How could the Court of Appeal -afford a meaningful review of
the    record    if blant   error and abuses       of    trial    court   litter   to

record    as    follows:


      estate admitted evidence        (SX4-10),         over defendant objection

this    evidence was diouted and         claimed    to    had    been   illegally ob

tained violatinq       the search and seizure expection of privacy

right within the Fourth Amendment.._U.SCA. see-^Chadawick 433US at
15 97S.CT 247 (10RR:154,165,190-192)               these items would become the

cornerstone of the States case and violate Brad^ and the discovery

order .(RR:MNT: 36 :3-9 ) (pretrial objection Feb 13 2009") CCOilO!)
       (Defendant)' Ofay. Qnd thco+her thnj btwa nttf Jrfdau.Tp
       i&.k the thiei proSautoA has ntustd^oComply wMthco/'Swrtr/
       Cind in On attempt -jo mt i}$itm5 to tMs/t/t the defense an>*Hapftctrs ttit
      D-A has trfldt cttlilerah decision not-to Comply t/ui-fh 4M ofotovcryoroltr
      dndalsc to Actmalic lootsty -fowro/s mt, andTCanp/ove e\/iJe/7ce
      ofMottSpec/fiectl// on (Mctmltr t/; ujtienXouas^, (Sitytffclz i$)
Sgt. Ryza confiscated search and a luqqaqe duffle baq without
warrant containinq personal items of defendant (SX :5-7 )105 S.W.3d 323

327 (TXCRIMAP 2000)          The historical fact are in dispute or not
review in full violating TXC.C.P. 3&-__3 and not give a jury instr
uction TKa. Ani*Jbg^*> f^(Hk A^d^^Jot^^^ **409   U.S.   188
   tf The Motion for New Trial Hearing preserved the reversal 2I: r.

claim for Brady and discovery violations.                              Contrary to the COA

previos rulings and USCA.                 Walker v. State 321 S.W.3d 18 (TXAPP
Houslst2009)

     Defense:         from June2008 until you tookover this case until
                      (2) days before trial you have could have ascertain
                       ed the existence of this evidence,                          right    , you
                       could      have    found    out    whether       it   was    there   and     what
                        it    was.


    ADA:       Sure    if    he   asked   me   to.
    Q: That's not my question, you yourself as prosecutor could
          have?
     A:    s~ure:~yes " s i r .
    Q; you did not.
     A:    I    did not.                 (RR:MNT:22:1-4)

ADA Baimbridqe was negliqent and unaware of actual evidence ob

tained by law enforcement(CR:213)

     Defense:          ...did you make any effort to contact him(Ryza)
                       about what evidence he had in his possession and
                      what evidence was in possession of the HPD.

     ADA:        Besides      the    evidence      that       I   already had,.,       nno sir
                                                                                    (RRMN1T:19:7/12

Evidence willfully withheld                 should       be       excluded   .     Hoi 1owjll     v.


State 571 S.W.2d 179,180 (TXCRIMAP, 1978)


   • The appellate record prevail on a claim of ineffective

assistance of counsel by Allen Isbell as both trial and standby

counsel7. The record is developed by a preponderance of the evid

ence for both (2) prongs of Strickland v. Washinqton 466US 668,

686 (1984)        The trial court caused inherent diffuculties and un

reasonable prejudice by the restraints on pro se counsel and

appointed standby counsel.                  The trial court ensured that defendant"
would be denied rights of assistance necessary to justify reliance,
on the outcome of the proceedinqs and a fundamental error of

such siqnificants that effects the verdict and subject to automattc-


                                               8
reversal by the Court of Appeal.              Mitchell 68S.W.3d 640,640                ;

(TXCRINAPP 2002)         The Appellant contends the record is adequate
to   address    cliams   of    ineffectiveness.        Scheanette      v.     State

144 S.W.3d 503,510 (TXCRIM AP 2004)

     .# The Court of Appeal erred in it decision bv conflicting with

U.S. Constitutional due process rights and applicable ruling from

the Texas Court Of Criminal Appeals by rulinq the record wholly
frivolous and no arguable grounds although the trial court imposed
a unconstitutional "standby and wait" rule , so the pro se defend

ant was forbidden to consult with standby counsel at any time.

       TC:     StRpJdby and wait if you decide youwnat him to represent
               you.(RRSUPPL:10:10-16)

               Standby and wfljt until you come to your senses.                     (7RR:9)/
               (RRSUPPL:11:1-5)Cfeb. 13 2009 pretrial h.1
The new trial hearing preserved the issue for appellat review:

       Defense:       And the Judge advised him-Mr.            hayes--clearly that
                      that is he choose to represent himself he could not.
                      question or consult with Mr. Isbell, is that corret
                                                                       ti
       ADA:    Almost everytime he was on the docket...                     You are not
               entitled to speak with Mr. Isbell. .\RRMNT:50-51)
NOT ENTITLED:         The Appellant argues        that this denial            to consult

orbe advised during critial stages of trial-guilt-innocence,
violates      his   rights    under Art.I   sec   9   Texas   Const,        and   Tex.Code

Crim.P 1.051 (h)         Faretta right$ are not infringed when standby

counsel assist in defendant "overcoming rountine procedural or

evidentiary obstacles, nor are thev infringed when counsel merely

helps to ensure the defendant compliance basis rules of courtroom

protocol.      "Literally going to be sitting in the courtroom, stand-

by-that's the concept...he does not represent you and has no lega^
obligation to the case.(6RR:7)




                                            9   The Court of Appeal erred in the application of law to facts

pertaining to theleqal sufficiency of the evidence applying the
Jackson Standard.         Jackson v. Virginia 443U.S.307,319nl2 (1979)

The jury was not rationally justified in finding that Appellant
was guilty of the lesser-included robbery-pellet gun.


         The Appellate Court should had found with some, objective

basis in the record, that the great weight and preponderence of

evidence contradicts the verdict of Robbery-Pellet gun.                       Watson., v.

State 204 S.W.3d 404,415 (TXCRIM APP 2006) Grotti v. State 273

S.W.3d 273,288 (2008) Here the State failed to prove beyowtfd a
reasonable doubt that appellant committed robbery by using or

exhibiting a pellet gun.            If a pellet-gun was used in the course •

of so doing, preponderance of evidence would constitute Agg.

Robbery TEX.PEN.CD.        29.03      Complaiant,     Allen Scroggins testifed

gun was in his waistband(10RR:109,113-114)althouqh it was never

seen in SX photos and never found,removed or pinted(10RR:127)

no verbal threats made.              States closinq arqumentemphasised the

theory that a semiautomatic handqun was tucked in his waistband.

(HRR:120:18-23) but the theory is based on a "bulge"(11RR:121 :23

         State:   Do you have any prooff of that?              The only proof
                  you   have   is   that   it was   found   in his   —hotel    room...
                  (ref. to pellet gun          11RR:124:14-17)

         The due process attached to legal sufficiency requires that

the State provide proof beyound a reasonable doubt of every

element of the crime charqed.              Since Robbery 29.02 PEN.CD involve

 a   two part analysis         , the evidence fails to demonstrate that de

fendant "caused bodily injury,.?thfeatened + -"-or:-placed:another in




                                      10
fear of IMMINENT FEAR bodily injury or death while in the course

of committing theft."     there is reasonable doubt as to the element"
IMMINENT FEAROF BODILY INJURY OR DEATH certainly if the robbery

was executed with a pellet qunand a lack of any physical inter

action between victim and the defendant .       Harper V State 675 SW2560 S.W.2d 679 (TXCRIMAPP 1978) A      unprepared Allen Isbell, stand
by   counsel, incorporated a possible circustance in the criminal
espisode as a."hypothetical" in addition to proof that the defend-


                               II
  ant was not at the Wells Fargo Bank at the time of the robbery,

  but a registered guest at the Westin Hotel and made a phone call

  at the time of the robbery.(1IRR:66-97)           Clearly a disparity exist

  between the charge and proof and the jury failed to reach a ration
  al decision if it's centered on irrational and unreasonable evid
  ence to support the element of a crimal offense.

      Clearly the Court of Appeals erred in apply the correct stand
 ard of review for sufficiency of ev/dence based on all the relevant

 evidence within   the   record   and   it   decision   that   the   record   is

 wholly frivolous conflicts with other Court of Appeals and the

 Jackson Standard_adhered to by this Court.T.R.A.P.66.3 £aX.c>




ilcwu-*..*u«w 9^>v *J-vlaJ o^^^*^         ^i;^ ^Pbn^A ActA^S-f ^
JW am» ftf^ c^-c^s. ******




                 13